Citation Nr: 0031139	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-01 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969 and he died on April [redacted], 1994.  The 
appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision issued in December 
1996 by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Louis, Missouri, which denied 
entitlement to service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's death certificate shows he died in April 
1994 and lists the immediate cause of death as staphylococcal 
sepsis, due to or as a consequence of bacterial peritonitis, 
and listed chronic renal failure, diabetes mellitus, and 
peripheral neuropathy as other significant conditions 
contributing to death but not resulting in the underlying 
cause of death. 

3.  At the time of the veteran's death, service connection 
had not been established for any disability.

4.  There is no competent medical evidence of record that 
demonstrates that a disability of service origin caused, 
hastened, or materially and substantially contributed to the 
veteran's death.  

5.  There is no competent evidence of record that 
demonstrates that the veteran's death was related to 
herbicide exposure.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a service-connected disability.  
38 U.S.C.A. § 1110, 1116, 1310 5107 (West 1991); 38 C.F.R. 
§ 3.102, 3.303, 3.312 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b); see Ashley v. Brown, 6 
Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c); see Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312(c). 

The appellant, widow of the veteran, contends that service 
connection is warranted for the cause of the veteran's death 
as due to exposure to Agent Orange in service.  In her Notice 
of Disagreement and Substantive Appeal, the appellant appears 
to contend that the veteran's chronic renal failure was due 
to his exposure to Agent Orange in service, although she 
admits that the veteran's death was also due to other 
significant (non-service-connected) disorders of diabetes 
mellitus, peripheral neuropathy, staphylococcal sepsis, and 
bacterial peritonitis.  

The veteran's Certificate of Death reflects that the veteran 
died on April [redacted], 1994 at the age of 48.  The Certificate 
of Death lists the immediate cause of death as staphylococcal 
sepsis, which was due to or as a consequence of bacterial 
peritonitis, and listed chronic renal failure, diabetes 
mellitus, and peripheral neuropathy as other significant 
conditions contributing to death but not resulting in the 
underlying cause of death. 

Service medical records are negative for a diagnosis of 
symptomatology of the terminal disorders listed on the death 
certificate.  A VA Medical Certificate in June 1982 is the 
first post-service medical evidence of record, and shows a 
two-year history of skin rash of the face.  A June-July 1982 
VA Agent Orange screening revealed increased hemoglobin of 
doubtful etiology, but was negative for signs or terminal 
disorders, including chronic renal failure, diabetes 
mellitus, and peripheral neuropathy.  

An August 1994 letter from a private nephrologist, Gregory 
Kozeny, M.D., reflects that the veteran had been totally and 
continually disabled and unable to work since January 28, 
1994.  Dr. Kozeny indicated that the veteran's diagnoses were 
end stage renal disease, necrotizing myopathy, and anemia, 
for which he was subsequently hospitalized and died on April 
[redacted], 1994. 

A publication of the Illinois State Council of Vietnam 
Veterans of America, Inc., entitled "Health Effects" 
summarizes numerous laboratory studies, and summarizes in 
part that a 1979 study showed that chronic human exposure to 
2,3,7,8-TCDD (a poisonous synthetic chemical) has induced 
polyneuropathy (defined as multiple lesions of peripheral 
nerves).  Another 1979 study was summarized as suggesting 
significant risks associated with the use of dioxin-
contaminated herbicides.  

A review of the record reveals that staphylococcal sepsis, 
bacterial peritonitis, and chronic renal failure, diabetes 
mellitus, and peripheral neuropathy were not present in 
service or until many years after service, and there is no 
medical evidence of a nexus between these disorders and the 
veteran's service (or a service-connected disability, of 
which there is none).  At the veteran's death, service 
connection had not been established for any disabilities.

Specifically with regard to peripheral neuropathy, the 
regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, acute and subacute peripheral neuropathy shall be 
service-connected if the requirements of § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  Note 2 provides 
that, for purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See 38 C.F.R. §§ 3.307, 3.309(e). 

In this case, there is no evidence of record that the 
veteran's peripheral neuropathy appeared within weeks or 
months of exposure to an herbicide agent and resolved within 
two years of the date of onset.  The veteran was not 
diagnosed with acute or subacute peripheral neuropathy.  The 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  The VA Secretary has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59232-
59243 (1999).  In this regard, the Board observes that, at 
his death, the veteran was diagnosed with peripheral 
neuropathy; however, he was never diagnosed with acute or 
subacute peripheral neuropathy.  If a disorder is not listed 
in 38 C.F.R. § 3.309(e), the presumption of service 
connection related to Agent Orange is not available, and the 
presumption of exposure to herbicides is also precluded.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

Likewise, chronic renal failure, as well as the other 
terminal disorders, are not presumptive diseases listed in 38 
C.F.R. § 3.309(e).  There is thus no basis for linking any of 
the disorders to the veteran's service by means of the 
presumption provisions of 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude appellant from 
establishing service connection with proof of actual direct 
causation).  However, with regard to service connection any 
of the terminal disorders, including peripheral neuropathy, 
as directly related to exposure to Agent Orange in service, 
there is no medical evidence showing any continuity of 
pertinent symptomatology to suggest a link between any of the 
conditions involved with the veteran's death and his military 
service, and there is no medical evidence of a nexus between 
any of the specific terminal disorders and the veteran's 
service, including exposure to Agent Orange in service.  The 
first medical evidence of record is over nine years after 
service separation, and did not include a medical opinion of 
nexus of any disorder to service or exposure to Agent Orange.  
A VA examination in June-July 1982 did not find peripheral 
neuropathy.  The peripheral neuropathy was first diagnosed at 
the veteran's death in April 1994 and was not related to 
service by medical opinion evidence. 

With regard to medical treatise evidence, the Board notes 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional."  Sacks v. West, 11 Vet. App. 314 (1998); see 
also Wallin v. West, 11 Vet. App. 509 (1998) and Mattern v. 
West, 12 Vet. App. 222, 228 (1999).  However, while the 
publication "Health Effects" constitutes some general 
evidence that chronic human exposure to 2,3,7,8-TCDD can 
induce induced polyneuropathy, and that there are generally 
significant risks associated with the use of dioxin-
contaminated herbicides, the Board finds that the article 
presented, in this case without the support of the opinion of 
a medical professional, does not discuss generic 
relationships with a sufficient degree of certainty to 
establish a nexus between the veteran's terminal disorder of 
peripheral neuropathy or chronic renal failure, or any other 
terminal disorder, and his reported exposure to Agent Orange 
in service.  The article does not establish with any degree 
of certainty that the veteran's exposure to carbon 
tetrachloride in service has any high degree of certainty of 
being the cause of his peripheral neuropathy or chronic renal 
failure.  Studies demonstrated that 2,3,7,8-TCDD had a 
tendency to decrease renal function in rats, but this was not 
related to humans. 

The appellant's lay assertions that the veteran's terminal 
chronic renal failure was related to Agent Orange exposure in 
service do not constitute the required medical evidence of a 
nexus because, while a lay person is competent to describe 
symptoms, she is not competent to offer evidence which 
requires medical knowledge, such as a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Simply put, what is missing from the appellant's claim is 
medical evidence that in some way relates the cause of the 
veteran's death to Agent Orange exposure or to service.  The 
appellant has not submitted any such evidence, nor has she 
indicated that any such evidence is available.  Under these 
circumstances there does not appear to be any further 
assistance the VA can provide the appellant to aid her in 
establishing her claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).  

For these reasons, the Board finds that service connection 
for the cause of the veteran's death is not warranted.  See 
38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. § 3.312.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied. 



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



